PER CURIAM: The appellant waived indictment and pleaded guilty to an information charging burglary, and was sentenced to 1 to 3 years’ imprisonment. The Illinois Defender Project, now the office of the State Appellate Defender, was appointed counsel on appeal. The Appellate Defender has filed a motion and memorandum pursuant to Anders v. California, 386 U.S. 738, 18 L.Ed.2d 493, 87 S.Ct. 1396, alleging that there is no merit to the appeal and requesting leave to withdraw. The appellant was given proper notice and granted an extension of time in which to file documents supporting his appeal; he has failed to respond. It appears to the court that the information was properly framed and that the record demonstrates sufficient compliance with the requirements of Supreme Court Rules 401 and 402 in the waiver of indictment and acceptance of the plea of guilty. Motion to withdraw allowed; judgment affirmed. Mr. JUSTICE CARTER took no part in the consideration or decision of this case.